669 S.E.2d 237 (2008)
BLACKMON et al.
v.
TENET SYSTEM SPALDING, INC.
Tenet System Spalding, Inc.
v.
Blackmon et al.
Webb et al.
v.
Blackmon.
Nos. A07A1840, A07A2284, A07A2283.
Court of Appeals of Georgia.
November 7, 2008.
Parks, Chesin & Walbert, David Frank Walbert, Thomas Dixon Trask, Atlanta, for appellants.
Insley & Race, Kevin Patrick Race, Brian K. Mathis, Carlock, Copeland & Stair, Thomas S. Carlock, Eric Jeffrey Frisch, Evan H. Howell, Atlanta, for appellees.
*238 BLACKBURN, Presiding Judge.
In Blackmon v. Tenet Healthsystem Spalding[1] ("Blackmon II"), the Supreme Court of Georgia reversed the judgment of this Court as set forth in the remedy portion of Division 5 of Blackmon v. Tenet Healthsystem Spalding[2] ("Blackmon I"). Therefore, we vacate the remedy portion of Division 5 of our earlier opinion and adopt the opinion of the Supreme Court as our own. The remainder of our earlier opinion remains unchanged. Specifically, we observe that the Supreme Court has mandated that
[i]nstead of reversing the state court's judgment, the Court of Appeals should have vacated the ruling on the motion for partial summary judgment and remanded the case with direction to the state court to transfer the matter to superior court in accordance with Article VI, Section I, Paragraph VIII of the Georgia Constitution.
Blackmon, supra at 369, 667 S.E.2d 348. Accordingly, we hereby vacate the trial court's ruling on the motion for partial summary judgment and remand the case with direction that the state court comply with the Supreme Court's mandate regarding transfer.
Judgment vacated and case remanded with direction.
RUFFIN and BERNES, JJ., concur.
NOTES
[1]  Blackmon v. Tenet Healthsystem Spalding, 284 Ga. 369, 667 S.E.2d 348 (2008).
[2]  Blackmon v. Tenet Healthsystem Spalding, 288 Ga.App. 137, 653 S.E.2d 333 (2007).